EXHIBIT 10.1

EMPLOYMENT AGREEMENT


              THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into
as of this 1st day of January 2004 by and between Mutual Federal Savings Bank
(hereinafter referred to as the "Bank"), MutualFirst Financial, Inc. (the
"Company") and David W. Heeter (the "Employee").

              WHEREAS, the Employee is currently serving as Chief Executive
Officer of the Bank and President and Chief Executive Officer of the Company;
and

              WHEREAS, the Board of Directors of the Bank believes it is in the
best interests of the Bank to enter into this Agreement with the Employee in
order to assure continuity of management of the Bank and to reinforce and
encourage the continued attention and dedication of the Employee; and

              WHEREAS, the Board of Directors of the Company has approved and
authorized the execution of this Agreement for the purpose of the Company making
the guarantee set forth in Section 18; and

              WHEREAS, the Board of Directors of the Bank has approved and
authorized the execution of this Agreement with the Employee to take effect as
stated in Section 2 hereof.

              NOW, THEREFORE, in consideration of the foregoing and of the
respective covenants and agreements of the parties herein, it is AGREED as
follows:

              1.              Definitions.

                            (a)              The term "Change in Control" means
(1) an event of a nature that (i) results in a change in control of the Bank or
the Company within the meaning of the Home Owners' Loan Act of 1933 and 12
C.F.R. Part 574 as in effect on the date hereof; or (ii) would be required to be
reported in response to Item I of the current report on Form 8-K, as in effect
on the date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange
Act of 1934 (the "Exchange Act"); (2) any person (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly of
securities of the Bank or the Company representing 20% or more of the Bank's or
the Company's outstanding securities; (3) individuals who are members of the
board of directors of the Bank or the Company on the date hereof (the "Incumbent
Board") cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board, or whose nomination for election by the Company's
stockholders was approved by the nominating committee serving under an Incumbent
Board, shall be considered a member of the Incumbent Board; or (4) a
reorganization, merger, consolidation, sale of all or substantially all of the
assets of the Bank or the Company or a similar transaction in which the Bank or
the Company is not the resulting entity. The term "Change in Control" shall not
include an acquisition of securities by an employee benefit plan of the Bank or
the Company. In the application of 12 C.F.R. Part 574 to

Page 1 of 8 Next Page

--------------------------------------------------------------------------------





a determination of a Change in Control, determinations to be made by the OTS or
its Director under such regulations shall be made by the Board of Directors.

                            (b)              The term "Commencement Date" means
January 1, 2004.

                            (c)              The term "Date of Termination"
means the date upon which the Employee ceases to serve as an employee of the
Bank.

                            (d)              The term "Involuntarily
Termination" means termination of the employment of Employee without the
Employee's express written consent, and shall include a material diminution of
or interference with the Employee's duties, responsibilities and benefits as
Chief Executive Officer of the Bank and President and Chief Executive Officer of
the Company, including (without limitation) any of the following actions unless
consented to in writing by the Employee: (1) a change in the principal workplace
of the Employee to a location outside of a 30 mile radius from the Bank's
headquarters office as of the date hereof, (2) a material demotion of the
Employee; (3) a material reduction in the number or seniority of other Bank
personnel reporting to the Employee or a material reduction in the frequency
with which, or in the nature of the matters with respect to which, such
personnel are to report to the Employee, other than as part of a Bank- or
Company-wide reduction in staff, (4) a material adverse change in the Employee's
salary, perquisites, benefits, contingent benefits or vacation, other than as
part of an overall program applied uniformly and with equitable effect to all
members of the senior management of the Bank or the Company; and (5) a material
permanent increase in the required hours of work or the workload of the
Employee. The term "Involuntary Termination" does not include Termination for
Cause or termination of employment due to retirement, death, disability or
suspension or temporary or permanent prohibition from participation in the
conduct of the Bank's affairs under Section 8 of the Federal Deposit Insurance
Act ("FDIA").

                            (e)              The terms "Termination for Cause"
and "Terminated For Cause" mean termination of the employment of the Employee
because of the Employee's personal dishonesty, incompetence, willful misconduct,
breach of a fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement. The Employee shall not be
deemed to have been Terminated for Cause unless and until there shall have been
delivered to the Employee a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors of the Bank at a meeting of the Board called and held for
such purpose (after reasonable notice to the Employee and an opportunity for the
Employee, together with the Employee's counsel, to be heard before the Board),
stating that in the good faith opinion of the Board the Employee has engaged in
conduct described in the preceding sentence and specifying the particulars
thereof in detail.

              2.              Term. The term of this Agreement shall be a period
of three years beginning on the Commencement Date, subject to earlier
termination as provided herein. Beginning on the first anniversary of the
Commencement Date, and on each anniversary thereafter, the term of this

Page 2 of 8 Next Page

--------------------------------------------------------------------------------





Agreement shall be extended for a period of one year in addition to the
then-remaining term, provided that (1) the Bank has not given notice to the
Employee in writing at least 90 days prior to such anniversary that the term of
this Agreement shall not be extended further; and (2) prior to such anniversary,
the Board of Directors of the Bank explicitly reviews and approves the
extension. Reference herein to the term of this Agreement shall refer to both
such initial term and such extended terms.

              3.              Employment. The Employee is employed as Chief
Executive Officer of the Bank and President and Chief Executive Officer of the
Company as of the Commencement Date. As such, the Employee shall render
administrative and management services as are customarily performed by persons
situated in similar executive capacities, and shall have such other powers and
duties of an officer of the Bank and the Company as the Board of Directors may
prescribe from time to time.

              4.              Compensation.

                            (a)              Salary. The Bank agrees to pay the
Employee during the term of this Agreement, not less frequently than monthly,
the salary established by the Board of Directors, which shall be at least
$192,5000 annually. The amount of the Employee's salary shall be reviewed by the
Board of Directors, beginning not later than the first anniversary of the
commencement Date. Adjustments in salary or other compensation shall not limit
or reduce any other obligation of the Bank or of the Company under this
Agreement. The Employee's salary in effect from time to time during the term of
this Agreement shall not thereafter be reduced.

                            (b)              Discretionary Bonuses. The Employee
shall be entitled to participate in an equitable manner with all other executive
officers of the Bank in discretionary bonuses as authorized and declared by the
Board of Directors to its executive employees. No other compensation provided
for in this Agreement shall be deemed a substitute for the Employee's right to
participate in such bonuses when and as declared by the Board of Directors.

                            (c)              Expenses. The Employee shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Employee in performing services under this Agreement in accordance with the
policies and procedures applicable to the executive officers of the Bank,
provided that the Employee accounts for such expenses as required under such
policies and procedures.

              5.              Benefits.

                            (a)              Participation in Retirement and
Employee Benefit Plans. The Employee shall be entitled to participate in all
plans relating to pension, thrift, profit-sharing, group life and disability
insurance, medical and dental coverage, education, cash bonuses, and other
retirement or employee benefits or combinations thereof, in which the Bank's
executive officers participate.

                            (b)              Fringe Benefits. The Employee shall
be eligible to participate in, and

Page 3 of 8 Next Page

--------------------------------------------------------------------------------





receive benefits under, any fringe benefit plans which are or may become
applicable to the Bank's executive officers, including, without limitation, the
Company's Stock Option Plan and Management Recognition Plan.

              6.               Vacations; Leave. The Employee shall be entitled
to annual paid vacation in accordance with the policies established by the Board
of Directors for executive employees and to voluntary leave of absence, with or
without pay, from time to time at such times and upon such conditions as the
Board of Directors may determine in its discretion.

              7.               Termination of Employment.

                            (a)              Involuntary Termination. The Board
of Directors may terminate the Employee's employment at any time, but, except in
the case of Termination for Cause, termination of employment shall not prejudice
the Employee's right to compensation or other benefits under this Agreement. In
the event of Involuntary Termination other than in connection with or within
twelve (12) months after a Change in Control, (1) the Bank shall pay to the
Employee during the remaining term of this Agreement, the Employee's salary at
the rate in effect immediately prior to the Date of Termination, payable in such
manner and at such times as such salary would have been payable to the Employee
under Section 4 if the Employee had continued to be employed by the Bank, and
(2) the Bank shall provide to the Employee during the remaining term of this
Agreement substantially the same benefits as the Bank maintained for its
executive officers immediately prior to the Date of Termination, including
Bank-paid dependent medical and dental coverage.

                            (b)              Termination for Cause. In the event
of Termination for Cause, the Bank shall pay the Employee the Employee's salary
and benefits through the Date of Termination, and the Bank shall have no further
obligation to the Employee under this Agreement.

                            (c)              Voluntary Termination. The
Employee's employment may be voluntarily terminated by the Employee at any time
upon 90 days written notice to the Bank or upon such shorter period as may be
agreed upon between the Employee and the Board of Directors. In the event of
such voluntary termination, the Bank shall be obligated to continue to pay to
the Employee the Employee's salary and benefits only through the Date of
Termination, at the time such payments are due, and the Bank shall have no
further obligation to the Employee under this Agreement.

                            (d)              Change in Control. In the event of
Involuntary Termination in connection with or within 12 months after a Change in
Control which occurs at any time while the Employee is employed under this
Agreement, the Bank shall, subject to Section 8 of this Agreement, (1) pay to
the Employee in a lump sum in cash within 25 business days after the Date of
Termination an amount equal to 299% of the Employee's "base amount" as defined
in Section 280G of the Internal Revenue Code of 1986, as amended (the "Code");
and (2) provide to the Employee during the remaining term of this Agreement
substantially the same health benefits as the Bank maintained for its executive
officers immediately prior to the Change in Control.


Page 4 of 8 Next Page

--------------------------------------------------------------------------------






                            (e)              Death; Disability. In the event of
the death of the Employee while employed under this Agreement and prior to any
termination of employment, the Employee's estate, or such person as the Employee
may have previously designated in writing, shall be entitled to receive from the
Bank the salary and benefits of the Employee through the last day of the
calendar month in which the Employee died. If the Employee becomes disabled as
defined in the Bank's then current disability plan, if any, or if the employee
is otherwise unable to serve in his current capacity, this Agreement shall
continue in fall force and effect, except that the salary paid to the Employee
shall be reduced by any disability insurance payments made to Employee on
policies of insurance maintained by the Bank at its expense.

                            (f)              Temporary Suspension or
Prohibition. If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) or (g)(1) of the FDIA, 12 U.S.C. § 1818(e)(3) and (g)(1), the
Bank's obligations under this Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, the Bank may in its discretion (i) pay the Employee all or part
of the compensation withheld while its obligations under this Agreement were
suspended and (ii) reinstate in whole or in part any of its obligations which
were suspended.

                            (g)              Permanent Suspension or
Prohibition. If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Section 8(e)(4) or (g)(1) of the FDIA, 12 U.S.C. § 1818(e)(4) and (g)(1), all
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.

                            (h)              Default of the Bank. If the Bank is
in default (as defined in Section 3(x)(1) of the FDIA), all obligations under
this Agreement shall terminate as of the date of default, but this provision
shall not affect any vested rights of the contracting parties.

                            (i)              Termination by Regulators. All
obligations of the Bank under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (1) by the Director of the Office of Thrift
Supervision (the "Director") or his or her designee, at the time the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA; or (2) by the Director or his or her designee, at the time the Director or
his or her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director to be in an
unsafe or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by any such action.

              8.               Certain Reduction of Payments by the Bank.

                            (a)              Notwithstanding any other provision
of this Agreement, if payments under

Page 5 of 8 Next Page

--------------------------------------------------------------------------------





this Agreement, together with any other payments received or to be received by
the Employee in connection with a Change in Control would cause any amount to be
nondeductible for federal income tax purposes pursuant to Section 280G of the
Code, then benefits under this Agreement shall be reduced (not less than zero)
to the extent necessary so as to maximize payments to the Employee without
causing any amount to become nondeductible. The Employee shall determine the
allocation of such reduction among payments to the Employee.

                            (b)              Any payments made to the Employee
pursuant to this Agreement, or otherwise, are subject to and conditioned upon
their compliance with 12 U.S.C. § 1828(k) and any regulations promulgated
thereunder.

              9.               No Mitigation. The Employee shall not be required
to mitigate the amount of any salary or other payment or benefit provided for in
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment or benefit provided for in this Agreement be reduced by any
compensation earned by the Employee as the result of employment by another
employer, by retirement benefits after the Date of Termination or otherwise.

              10.               Attorneys Fees. In the event the Bank exercises
its right of Termination for Cause, but it is determined by a court of competent
jurisdiction or by an arbitrator pursuant to Section 17 that cause did not exist
for such termination, or if in any event it is determined by any such court or
arbitrator that the Bank has failed to make timely payment of any amounts owed
to the Employee under this Agreement, the Employee shall be entitled to
reimbursement for all reasonable costs, including attomeys'fees, incurred in
challenging such termination or collecting such amounts. Such reimbursement
shall be in addition to all rights to which the Employee is otherwise entitled
under this Agreement.

              11.              No Assignments.

                            (a)              This Agreement is personal to each
of the parties hereto, and no party may assign or delegate any of its rights or
obligations hereunder without first obtaining the written consent of the other
party; provided, however, that the Bank shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Bank, by an
assumption agreement in form and substance satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform it if no such
succession or assignment had taken place. Failure of the Bank to obtain such an
assumption agreement prior to the effectiveness of any such succession or
assignment shall be a breach of this Agreement and shall entitle the Employee to
compensation from the Bank in the same amount and on the same terms as the
compensation pursuant to Section 7(d) hereof. For purposes of implementing the
provisions of this Section I I (a), the date on which any such succession
becomes effective shall be deemed the Date of Termination.

                            (b)              This Agreement and all rights of
the Employee hereunder shall inure to

Page 6 of 8 Next Page

--------------------------------------------------------------------------------





the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee's devisee, legatee or other designee
or if there is no such designee, to the Employee's estate.

              12.               Notice. For the purposes of this Agreement,
notices and all other communications provided for in the Agreement shall be in
writing and, shall be deemed to have been duly given when personally delivered
or sent by certified mail, return receipt requested, postage prepaid, to the
Bank or Company at its home office, to the attention of the Board of Directors
with a copy to the Secretary, or, if to the Employee, to such home or other
address as the Employee has most recently provided in writing to the Bank.

              13.               Amendments. No amendments or additions to this
Agreement shall be binding unless in writing and signed by both parties, except
as herein otherwise provided.

              14.               Headings. The headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement.

              15.              Severability. The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof.

              16.               Governing Law. This Agreement shall be governed
by the laws of the United States to the extent applicable and otherwise by the
laws of the State of Indiana.

              17.               Arbitration. Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator's award in any court
having jurisdiction.

              18.              Company Guarantee. The Company hereby guarantees
the obligations of the Bank to the Employee under the Employment Agreement. This
guarantee shall be subject to the provisions of 12 U.S.C. Section 1828(k) and
regulations thereunder.

              19.              Supercedes Prior Agreements. This Agreement
supercedes any and all prior employment agreements entered into by and between
the Employee, the Bank or the Company.





Page 7 of 8 Next Page

--------------------------------------------------------------------------------






              IN WITNESS WHEREOF, the parties have executed this Agreement as of
the day and year first above written.

              THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY
BE ENFORCED BY THE PARTIES.



Attest:


MUTUAL FEDERAL SAVINGS BANK /s/ Rosalie Petro

--------------------------------------------------------------------------------

Secretary/s/ David W. Heeter

--------------------------------------------------------------------------------


By: David W. Heeter
Its: Chief Executive Officer





Attest: MUTUALFIRST FINANCIAL INC. /s/ Rosalie Petro

--------------------------------------------------------------------------------

Secretary/s/ David W. Heeter

--------------------------------------------------------------------------------


By: David W. Heeter
Its: Chief Executive Officer






EMPLOYEE




/s/ David W. Heeter

--------------------------------------------------------------------------------

David W. Heeter











Page 8 of 8 End.

--------------------------------------------------------------------------------

